UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6801



In Re:   RICHARD S. FOWLER,

                                                            Petitioner.



          On Petition for Writ of Mandamus.      (CR-94-216)


Submitted:   January 16, 2003               Decided:   February 3, 2003


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard S. Fowler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard S. Fowler filed a petition for a writ of mandamus

alleging undue delay in the district court.   Fowler filed a motion

for reduction of sentence in the district court on March 21, 2001.

The district court ruled on the motion on October 22, 2002, after

Fowler filed the mandamus petition.     Accordingly, the mandamus

petition is now moot.   We therefore deny the petition for mandamus

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2